In each of two habeas corpus proceedings, relator appeals from the judgment therein of the Supreme Court, Dutchess County, entered May 28, 1964 and August 6, 1964, respectively, each of which judgments, after a hearing, dismissed the respective writ or writs (the latter judgment dismissed two *951consolidated proceedings) and remanded him to respondent’s custody. The appeal from the latter judgment has also brought up for review relator’s motion for an injunction directed against the Justices of the Supreme Court, Ninth Judicial District. Judgments reversed, on the law, without costs, and proceedings remitted to the Special Term for the purpose of (1) holding new hearings, (2) assigning counsel to represent relator on such hearings and (3) making a determination de novo on the basis of the proof adduced upon such hearings. No questions of fact were considered by this court. It was error for the Special Term to deny relator’s request that counsel be assigned to represent him and to dismiss the writ without granting the request (People ex rel. King v. Fay, 25 A D 2d 778; People ex rel. Slade v. Follette, 26 A D 2d 823). Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.